DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because the limitation “an elastic sheet is disposed between at least one of the first magnetic substance and the second magnetic substance and the third magnetic substance” is unclear.  It is unclear which magnetic substances the elastic sheet is disposed between.  For the purposes of examination, this limitation is interpreted as “an elastic sheet is disposed between the third magnetic substance and at least one of the first magnetic substance and the second magnetic substance.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen [US 9,959,991].
In regard to claim 1, Chen discloses [in Figs. 2-5] an input apparatus comprising: a movable member [12] that receives an operating force; 5a fixing member [16] that fixes the movable member [12] so as to move in a plurality of operating directions; a switch [102] that switches between on-state and off-state as the movable member [12] moves; a first magnetic substance [162] attached to the fixing 10member [16]; a second magnetic substance [1824] that moves together with the movable member [12]; and a third magnetic substance [1822] disposed so as to come into contact with each of the first magnetic substance [162] and the 15second magnetic substance [1824] in a state in which the movable member [12] is not receiving an operating force and so as to come into contact with one of the first magnetic substance [162] and the second magnetic substance [1824] in a state in which the movable member [12] is receiving an operating force, 20wherein at least one of the first magnetic substance [162], the second magnetic substance [1824], and the third magnetic substance [1822] is a magnet [col. 3, line 10].  
In regard to claim 2, Chen discloses [in Figs. 2-5] the input apparatus according to Claim 1, 25wherein the third magnetic substance [1822] is disposed between the 
In regard to claim 5, Chen discloses [in Figs. 2-5] the input apparatus according to Claim 1, comprising an urging member [202] configured to return the movable member [12] to a 15neutral position which is a position when the movable member [12] is not receiving an operating force.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US 9,959,991] in view of Vinal [US 3,815,066].
In regard to claim 3, Chen discloses [in Figs. 2-5] the input apparatus according to Claim 1.  Chen does not disclose that 5the magnet is shaped like a ring and has different magnetic poles along a moving direction of the movable member.  Vinal teaches [in Fig. 2] that the magnet [20] is shaped like a ring and has different magnetic poles along a moving direction of the movable member [13].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to 
In regard to claim 4, Chen discloses [in Figs. 2-5] the input apparatus according to Claim 1.  Chen does not disclose an elastic sheet is disposed between the third magnetic substance and at least one of the first magnetic substance and the second magnetic substance.  Vinal teaches [in Fig. 2] an elastic sheet [between 19 and 20] is disposed between the third magnetic substance [19] and the first magnetic substance [20].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the elastic sheet of Vinal with the input apparatus of Chen in order to achieve the desired force component during switch actuation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo et al. [US 2015/0170853] discloses a similar input apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833